The Court.
— Application for writ of mandate- to review order of above-named court dismissing a proceeding or contempt, and to command the court to- punish the party for the alleged contempt.
The court, after hearing the proceeding for contempt, dismissed it, in effect holding that the party proceeded against was not guilty.
It is clear to us that the court acted within its jurisdiction. It construed the judgment out of an alleged disobedience to which the proceeding for contempt had its origin, and must have held that the judgment was not, disobeyed. The court may have erred in its construction of the judgment, but that would he error which this court cannot pass on in this proceeding.
The application for the writ is denied and the proceeding dismissed. So> ordered.